Citation Nr: 0211354	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1972.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have been attributed to a 
verified in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001), 
as amended by 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)), and 66 Fed. 
Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial procedural matter, the Board notes that, during 
a hearing held before the undersigned Board Member in 
February 2002, the veteran submitted additional evidence in 
support of his PTSD claim.  He also submitted a written 
waiver of RO consideration so that the Board could review the 
evidence without remanding it to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2001).  The 
regulation governing the submission of additional evidence 
was recently amended.  See 66 Fed. Reg. 3,009, 3,105 (Jan. 
23, 2002) (to be codified as amended at 38 C.F.R. 
§ 20.1304).  This amendment eliminates a claimant's right to 
initial RO consideration of new evidence, but given that the 
veteran in this case specifically waived such consideration, 
the change has no effect on the veteran's claim.  Pursuant to 
the former and revised regulation, the Board will consider 
the evidence in the first instance. 

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
this benefit in August 1999, and the veteran appealed this 
decision to the Board.  

During the pendency of the appeal, the President signed into 
law legislation that redefines VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, a perusal of the record reflects that, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter, considered the veteran's claim based on all 
of the evidence of record.  The RO also has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO found the 
veteran's PTSD claim to be well grounded and denied it on its 
merits.  The RO's decision is thus consistent with the VCAA, 
which eliminates the need for a claimant to submit a well-
grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that VA has 
fulfilled its duties to assist and notify).  In any event, 
given the Board's favorable disposition in this case, the 
veteran is not prejudiced by a lack of further development.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran seeks service connection for PTSD.  In written 
statements submitted while this appeal was pending, during a 
VA examination conducted in November 1998, and during a 
hearing held before the undersigned Board Member in February 
2002, the veteran indicated that he developed PTSD as a 
result of multiple stressors experienced during active 
service.  These stressors include: (1) being ambushed by the 
Viet Cong on the way to Xuan Loc in a convoy, on November 19, 
1966 or November 20, 1966, approximately three days after 
being assigned to the 11th Armored Cavalry Regiment in 
Vietnam, and during that ambush, witnessing dead and wounded 
soldiers and the destruction of vehicles; (2) killing two 
enemy soldiers the day after the ambush, while flying a 
support mission as a door gunner aboard a helicopter; (3) 
picking up and dropping off wounded soldiers while serving on 
other support missions as a crew chief; (4) experiencing 
small arms fire and rocket and mortar attacks in the Xuan Loc 
area; (5) witnessing dead American soldiers and Vietnamese 
civilians; (6) participating in Operation Cedar Falls in 
January 1967, during which he met a Sergeant who died the 
next day; (7) fighting in Operation Junction City in February 
1967, during which he saw approximately 300 Vietnamese buried 
in a mass grave; (8) experiencing a helicopter crash in Vung 
Tau, in March or April 1967, during which he injured his 
right eye; (9) witnessing the mistreatment of dead bodies; 
(10) killing at least 21 Viet Cong soldiers; and 
(11) sustaining gunshot wounds during an assault and robbery.

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended while the veteran's appeal was pending, effective 
March 7, 2002.  This amendment addresses the type of evidence 
that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (to be codified as amended at 
38 C.F.R. § 3.304(f)).  In this case, in a written statement 
dated February 2001, the veteran's representative argues, in 
part, that the veteran's PTSD is related to an assault that 
occurred in service.  However, because service medical 
records confirm that this assault actually occurred, 
corroborating evidence is not needed and this amendment does 
not substantively affect the veteran's claim.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001).  

This evidence satisfies the first element of a PTSD claim 
under the criteria of 38 C.F.R. § 3.304(f), because it shows 
that the veteran has been diagnosed on at least one occasion 
as having PTSD.  This evidence, specifically, a September 
1998 letter from Sonny G. Richardson, co-founder and 
counselor of AfterNam Group, an October 1998 letter from 
William C. Wester, II., Ed.D., a clinical psychologist, and a 
report of VA PTSD examination conducted in November 1998, 
establishes that the veteran has been participating in a PTSD 
program, including group therapy, since 1988, has been 
receiving psychotherapy since 1997, and has been diagnosed, 
including by a VA physician, with PTSD.  

The VA examination report satisfies the second element of a 
PTSD claim under 38 C.F.R. § 3.304(f), because it links the 
veteran's PTSD to stressful incidents he claims he 
experienced during service, including serving with the 11th 
Armored Cavalry Regiment, being subjected to small arms fire, 
mortars and rocket attacks, witnessing the mistreatment of 
dead bodies, witnessing and having to pick up wounded and 
dead soldiers while working as a crew chief on a supply 
helicopter, killing enemy soldiers, being attacked during a 
convoy to Xuan Loc and witnessing the destruction of vehicles 
during the ambush, and being involved in a helicopter crash.

Having submitted a diagnosis of PTSD that is linked to a 
claimed in-service stressor, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, at his hearing, the veteran admitted that he 
was not assigned to a combat unit.  That notwithstanding, he 
asserted that he was involved in combat while serving with 
the 11th Armored Cavalry Regiment from November 1966 to April 
1967.  Allegedly, his first combat experience occurred 
several days after being assigned to this unit, when his 
convoy was ambushed on the way to Xuan Loc.  Other combat 
experiences subsequently occurred while assigned to the Xuan 
Loc area, where there were small arms fires and rockets and 
mortar attacks and while flying support missions as a door 
gunner on helicopters, during which he, in part, engaged 
human targets.  

The veteran's DD 214 and other service personnel records, 
including a DA Form 20, confirm that the veteran participated 
in helicopter crew chief training in Germany for four weeks 
in 1966, and served in Vietnam from November 16, 1966 to 
November 10, 1967.  They do not, however, reflect 
participation in combat.  Rather, they show that, in Vietnam, 
the veteran's primary military occupational specialty was 
unit and organization supply specialist and that he received 
no commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation, typically awarded 
primarily or exclusively for circumstances relating to 
combat, see VAOPGCPREC 12-99, or air crew badges or flying 
decorations, such as an Air Medal or Distinguished Flying 
Cross.  

The veteran has submitted a letter from Albert Lane, Jr., 
dated January 2002, which indicates that he served in the 
veteran's unit from October 1966 to April 1967, and witnessed 
the veteran work as a crew chief on an OH 23G helicopter.  
This letter does not confirm the veteran's participation in 
combat.  Likewise, in letters received in February 1999 and 
May 2000, the Director of USASCRUR was unable to confirm the 
veteran's participation in combat.  Instead, he requested the 
veteran to describe in more detail the combat incidents in 
which he engaged.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot... establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is a verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  In May 2000, 
the Director of USASCRUR sent the RO a letter discussing the 
veteran's alleged stressors as well as extracts of an 
Operational Report-Lessons Learned (OR-LL) of the 11th 
Armored Cavalry Regiment.  One of these extracts confirms 
that the veteran's unit was ambushed on November 21, 1966, 
several days after the veteran arrived in Vietnam, and that 
unit casualties were incurred at that time.  The extract's 
description of this incident matches that of the veteran's 
description submitted approximately two years earlier, when 
he first filed his claim for PTSD.  Although there is no 
evidence of record corroborating that the veteran was 
involved in that ambush, such evidence is not necessary to 
verify this particular stressor.  See Pentecost v. Principi, 
16 Vet. App. 124, 127-29 (2002) (holding that the Board erred 
by requiring a veteran to corroborate his physical proximity 
to, or firsthand experience of, a noncombat stressor of enemy 
rocket attacks on an airbase where the veteran's unit was 
stationed).  Rather, the records of the veteran's presence 
with his unit on the date of the ambush serves to corroborate 
his oral and written statements that he personally 
experienced the ambush.  Additionally, the Board finds that 
it is very persuasive that the veteran reported the stresser 
event prior to receipt of evidence from the Director of 
USASCRUR that confirmed his report. 

In light of the above, the Board finds that the veteran has 
been diagnosed with PTSD, and although he did not engage in 
combat, his PTSD symptoms have been attributed to a verified 
in-service stressor.  Based on these findings, the Board 
concludes that the veteran's PTSD was incurred in active 
service.  The veteran's claim for service connection for PTSD 
is therefore granted.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

